1
2
3
                                              JS-6
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MAGDI GIRGIS,                               Case No. SACV 18-1706-JLS (KK)
11                              Petitioner,
12                        v.                      JUDGMENT
13    JOE A. LIZARRAGA,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
20   DISMISSED with prejudice.
21
22   Dated: 03/12/2020
                                              HONORABLE JOSEPHINE L. STATON
23                                            United States District Judge
24
25
26
27
28
